DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 22 April 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10039490 and US 7435220 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
Claim 2 is allowable. The restriction requirement between Inventions I and II , as set forth in the Office action mailed on 29 September 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Invention II is withdrawn.  Claims 20 and 21, previously directed to invention II, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to anticipate or make obvious the invention of claims 2-11, 13-18, 20, and 21, including, inter-alia, a system configured to, during a surgical operation which also includes cardiopulmonary bypass, perform calculation, in real-time, of an indexed oxygen delivery value based on an arterial oxygen saturation value received in real-time, a continuous measure of a hematocrit value received in real-time or a hemoglobin value calculated from the continuous measure of hematocrit, a body surface area, and a continuous measure of a pump flow rate value received in real-time; show the indexed oxygen delivery value in real-time on a display; and determine in real-time if the value has breached a threshold and, in real-time, triggering and showing an alarm in real-time if the threshold is breached, in combination with all other limitations in the claims. 
Parolari discloses performing similar calculations and display of an indexed oxygen delivery value, as discussed in prior office actions, but does not disclose using data received in real-time to perform the calculation in real-time. Ellingboe (US 7435220 and US 10039490) discloses similar real-time determination and display of an indexed oxygen delivery value that is used to trigger an alarm in real-time, as also discussed in prior Office Actions, but these references are no longer considered prior art due to the Terminal Disclaimer noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791